Per curiam.
It appearing that the habeas corpus court granted relief based upon a Court of Appeals decision, Lewis v. State, 159 Ga. App. 301 (283 SE2d 275) (1981), which was subsequently reversed by this court, Lewis v. State, 248 Ga. 566 (285 SE2d 179) (1981),1 the order granting a writ of habeas corpus is hereby vacated and the case is remanded for further consideration.

Order vacated.


All the Justices concur.


 See also Lewis v. State, 161 Ga. App. 348 (288 SE2d 124) (1982); State v. Lewis, 249 Ga. 565 (1982).